Citation Nr: 0733591	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-02 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Vocational Rehabilitation and 
Employment Division in Phoenix, Arizona


THE ISSUE

Entitlement to vocational and rehabilitation services under 
the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to February 
1990.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an adverse determination 
by the Vocational Rehabilitation and Employment (hereinafter 
VR&E) Division of the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Phoenix, Arizona, 
(hereinafter RO).

In connection with his appeal the veteran testified before 
the undersigned Acting Veterans Law Judge at a hearing in 
August 2006 sitting in Phoenix, Arizona.  A transcript of the 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  The vocational limitations due to the veteran's service-
connected ankle condition, together with his lack of academic 
skills, and lack of occupational experience outside of his 
current employment, prevent him from successfully achieving a 
vocational goal - namely a post-secondary education.

2.  The veteran is currently gainfully employed in an 
occupation consistent with his abilities, aptitudes, and 
interests. 


CONCLUSION OF LAW

Feasibility of vocational rehabilitation training under 
Chapter 31, Title 38, United States Code, is not 
demonstrated.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 2002); 
38 C.F.R. §§ 21.1, 21.35, 21.50, 21.51, 21.53, 21.57 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) held that VA's duties to notify and assist contained 
in the Veterans Claims Assistance Act (VCAA) are not 
applicable to cases involving the waiver of recovery of 
overpayment claims because the notice and duty to assist 
requirements are found in Chapter 53 rather than Chapter 51 
of Title 38 of the United States Code.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  As Chapter 31 
contains its own notice provisions, it follows that because 
the statute at issue in this matter is found in Chapter 31 
rather than in Chapter 51, VA's duties to notify and assist 
contained in the VCAA are not applicable to this claim.  Id.; 
see also Lueras v. Principi, 18 Vet. App. 435 (2004); Livesay 
v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

Factual Background

In September 2004, a VA Form 28-1900, Disabled Veterans 
Application for Vocational Rehabilitation, was received from 
the veteran.  The veteran indicated that he was working for 
Intel Corporation and his primary responsibilities consisted 
of safety, quality and output.  When asked what barriers 
reduced his ability to obtain or maintain employment, he 
explained that his long-term goal was to find employment in 
which he was not required to stand or walk for long periods 
of time, carry objects or push objects.  In order to achieve 
this goal he sought to obtain a degree in Business or 
Management.  Essentially, he was seeking vocational 
rehabilitation training education assistance in order to 
obtain/maintain employment that would not aggravate his 
disability.

Upon receipt of his application, in September 2004, the VR&E 
Division responded by arranging a meeting with a VA counselor 
in October 2004.  In this correspondence it explained to the 
veteran that the purpose of the meeting was to gather 
information to determine if he qualified for the benefits he 
was seeking.  

The veteran failed to appear for the meeting scheduled in 
October 2004 and he was sent another letter by the VR&E 
Division which indicated if he still had interest in 
receiving VR&E services he must respond within 10 days, 
otherwise all action on his application would be stopped.  

Approximately 8 days later, the VR&E Division received a 
response from the veteran which stated he wanted VA to 
schedule an evaluation appointment so he could continue the 
process to determine if he was eligible for VR&E.  He also 
provided VR&E services with his current contact information.  

Thereafter, the VR&E Division scheduled another appointment 
for the veteran in which an evaluation was scheduled to take 
place in November 2004.  After the November 2004 evaluation, 
he was sent correspondence from the VR&E Division explaining 
that he qualified for vocational rehabilitation services.  It 
was then explained to him that the next step in the process 
was to schedule an appointment with Ripp Rehabilitation 
Service for a comprehensive vocational evaluation.  Once this 
was completed he was again required to meet with a VR&E 
counselor to review the results of his assessment and to 
begin developing a rehabilitation plan.  

A November 2004 letter from Ripp Rehabilitation Service 
notified the veteran of the date and place of the 
comprehensive vocational evaluation.  The letter also 
explained that the evaluation would take several hours and in 
bold type face it explained to the veteran that upon receipt 
of the letter he should immediately call the number listed to 
confirm or change the appointment.  

Though the veteran called to confirm his appointment for a 
comprehensive vocational evaluation, he failed to appear, and 
in December 2004 a letter was sent to him which noted that he 
must contact VA within 10 days to continue the evaluation 
process.  If no response was received within 10 days his case 
would be closed.  

His file was returned to the VR&E Division from Ripp 
Rehabilitation Service and in December 2004 the veteran was 
sent a letter which explained that if he contacted VR&E 
services by January 22, 2005 and requested a new appointment 
then another appointment would be arranged.  However, if he 
did not do so then he would be required to begin the entire 
process again starting with filing a new VA Form 
28-1900.  

The veteran subsequently requested another appointment, and 
in January 2005 he was again sent a letter from Ripp 
Rehabilitation Services which notified the veteran that on 
February 3, 2005 at 8:15am an appointment with him had been 
scheduled.  The letter again asked that he contact Ripp 
Rehabilitation Services immediately to confirm or change the 
appointment.  

The veteran failed to confirm his appointment with Ripp 
Rehabilitation Services and his appointment was cancelled.  
This was explained to him in correspondence dated January 31, 
2005.  Regardless, on February 3, 2005 the veteran appeared 
for his scheduled appointment.  It was explained to him, in 
person, that his appointment had been cancelled because he 
did not call to confirm and, additionally, he presented too 
late to begin an assessment.  An appointment was then re-
scheduled for March 2005.   

In March 2005, the veteran appeared for a comprehensive 
vocational evaluation.  Upon a preliminary interview the 
veteran described for the evaluator his physical and related 
capacities.  He reported that he could lift and carry 25 
pounds.  He avoided climbing stairs and ladders and 
complained of problems with his balance and gait.  He stated 
that he was constantly in pain, and this prevented him from 
stooping, kneeling, crouching, and crawling.  He had 
difficulty with standing for long periods of time due to his 
pain and found he could only stand for one to two minutes.  
He reported intermittent hearing loss and explained that he 
wore glasses for reading but during the assessment he did not 
utilize his glasses.  

In terms of his education, he informed the evaluator that he 
had graduated from high school in 1981, and he denied any 
learning difficulties or special education assistance.  He 
completed an Associate of Applied Science (AAS) degree in 
Electronics in 1993.  He was presently enrolled at the 
University of Phoenix where he was attempting to obtain a 
Bachelor's degree in Business Management.  His anticipated 
graduation date was 2011.  The evaluator questioned the 
length of time it would take for the veteran to obtain his 
degree, and the veteran explained that he was completing one 
course at a time.

In terms of his civilian employment history, the evaluator 
noted that the veteran was rather vague in his descriptions.   
When asked to explain the type of work he performed in the 
past, he stated that he completed testing, troubleshooting, 
processed wafers and worked in quality control.  His present 
employment at Intel consisted of processing wafers, making 
computer chips and working in safety and quality output.  He 
had been employed with Intel full-time for the past 4 years.  
He had some difficulty with his job due to the amount of 
standing.  Regardless, he stated that he did not want to 
leave his present job at Intel due to the amount of money he 
earns, and it was a great place to work.  He did, however, 
explain that he wanted assistance with finishing his degree 
and he perceived no barrier with obtaining this goal.

Eventually the veteran was asked to undergo a reading test.  
During the reading test, it was observed that the veteran 
frequently coughed loudly and spit in a garbage can on 
several occasions.  His behavior also consisted of yawning 
rather loudly, sniffling, snorting, and he frequently made 
phone calls after his pager went off.  It was noted that the 
inappropriate behavior was disruptive to others who were also 
trying to complete the reading test.  The results of his 
reading test indicated that he was a slow reader.  He made 
multiple mistakes throughout the test and his reading 
comprehension was scored within the below average range, 
while his vocabulary was noted to be at the high school 
level.  When tested in the categories of spelling and math, 
it was found that he could spell one, two and some three 
syllable words but he could not spell most four syllable 
words.  In terms of his math, he was capable of performing 
the four basic functions, plus percentages but he was unable 
to do decimals, fractions or algebra.  

The veteran was then administered the Career Assessment 
Inventory to determine the areas of potential vocational 
exploration.  The results of his assessment showed that the 
veteran would benefit from a structured environment since he 
would need to have directions and instructions repeated and 
had difficulty learning and retaining new information and 
skills.  It was also noted that he had difficulty reading and 
comprehending advanced level textbooks, business and legal 
documents, as well as technical manuals.  But he was able to 
read everyday materials such as newspapers, magazines and job 
applications.  The assessment also noted that he was the type 
of person more likely to pursue vocational or technical 
training rather than post-secondary education.  

In conclusion, the evaluator noted that the veteran was 
highly distractible to others, and scored low on both a 
reading and oral comprehensive test - meaning he would be a 
better candidate for hands-on vocational training as opposed 
to formal lecture-based training.  It appeared to the 
evaluator that the veteran's present job as an Electronic 
Technician or Wafer Processor was appropriate for him based 
on his present skill level and the most appropriate course of 
action was to work with the veteran's present employer to 
accommodate him with modifications of a stool to allow him to 
alternate sitting and standing as needed.  

Shortly after the assessment, the veteran was informed that 
he again needed to meet with a VA counselor at the VR&E 
Division to continue his evaluation.  During an April 2005 
meeting a counseling record - narrative report, was prepared 
which concluded that the veteran's circumstances warranted 
the finding of an Employment Handicap.  It was discussed with 
the veteran the opportunity to allow VA to come to his work 
site and do an ergonomic assessment as well as asking the 
veteran to speak with his supervisor regarding transferring 
to another role within Intel to reduce problems with his 
disabilities. 

Another meeting was held in May 2005 with the VR&E counselor 
at the veteran's request to continue vocational exploration 
counseling.  The veteran reported that he had not discussed 
with his employer the possibility of VR&E intervention.  He 
stated that he enjoyed his job and the activities of his job 
and did not want to "rock the boat."  The VR&E counselor 
suggested assistance in terms of language the veteran could 
use to begin a discussion with his employer as well as 
offering to intervene directly with the employer.  Though the 
veteran apparently identified a point of contact for the VR&E 
counselor to speak with, he never provided the counselor with 
additional contact information.  During this meeting the 
counselor explained to the veteran the various proposed 
programs of service through the VR&E Division such as 
ergonomic assessment, work site modification and job skill 
development which would help him upgrade his job skills.  But 
the veteran continued to explain that he was seeking Chapter 
31 assistance to help him achieve a Bachelor's Degree in 
Management.  

Thereafter, the VR&E counselor provided the veteran with a 
proposed program of Employment Assistance services targeting 
job retention with his current employer.  In July 2005, the 
VR&E Division received a letter from the veteran whereby he 
explained that he did not agree with the vocational 
rehabilitation plan which was developed for him.  The veteran 
reiterated that he sought to obtain a Bachelor's Degree in 
Business/Management with the assistance of VA.  He also 
explained that he spoke with his supervisor regarding VA 
visiting the work site and setting up an ergo assessment.  
His supervisor would not agree to that plan but stated that 
he would work with Intel's ergo assessment personnel and try 
to accommodate the veteran's disabilities.  Lastly, the 
veteran requested a hearing in furtherance of his claim.  

Following receipt of the veteran's disagreement, an 
Administrative Review was conducted by a VR&E Officer in 
September 2005.  The VR&E Officer agreed with the previous 
rehabilitation plan which had been generated by the veteran's 
VR&E counselor and again assured the veteran that VA would 
work with him and his employer to make work site 
accommodations which would allow the veteran to work without 
aggravating his disabilities.  The VR&E Officer further 
explained that the veteran's proposed plan of obtaining a 
Bachelor's Degree in Business Management was not realistic 
because the veteran currently had a good job and had no 
desire to leave his present job; the veteran plans on 
attending school part-time, which would put his graduation 
date at 2011; the veteran's termination date for benefits 
under the current program is October 30, 2007, and he did not 
qualify for an extension; the comprehensive vocational 
assessment results indicated that the veteran did not have 
the aptitudes or abilities needed to complete a Bachelor's 
degree program; and interest testing reflected his current 
position as a Manufacturing Technician was consistent with 
his career interests.  

In September 2005, another counseling session was conducted 
with the veteran to discuss his concerns relative to 
participation in Chapter 31 benefits.  During this session 
the veteran clarified that he did not wish to pursue the 
services proposed in the rehabilitation plan and that his 
intention is to use Chapter 31 benefits to complete a formal 
education.  The VR&E counselor explained the appeal process 
to the veteran and the veteran subsequently submitted VA Form 
21-4138 (Statement in Support of Claim) in which he explained 
that he did not want VA to perform an ergo assessment of his 
work site, rather he sought to be approved for vocational 
rehabilitation to complete a formal education.  

In February 2006 a statement of the case (SOC) was sent to 
the veteran and thereafter in June 2006 he perfected his 
appeal by submission of VA form 9 (Substantive Appeal).  
Along with his VA Form 9, he attached a statement which 
explained that he changed departments at Intel and he was now 
at a work site where everything was automated and he could 
sit at his computer and do most of the same work.  The amount 
of standing and walking he did in the past had significantly 
decreased due to this change.  He further explained that he 
still experienced pain and discomfort with walking and he was 
looking ahead to his future and felt the best way to provide 
for himself and his children was to obtain a Bachelor's 
degree.  

During his August 2006 hearing he essentially reiterated his 
previous contentions.  He also noted that he had been out of 
school for some time and he may need remedial courses prior 
to beginning a college program, but he felt he had the will 
and desire to better himself.      

Analysis

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to achieve maximum independence in 
daily living and, to the extent feasible, to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. § 21.1.

The applicable law and VA regulations provide that a person 
shall be entitled to a rehabilitation program under Chapter 
31 if such person is a veteran who has a service-connected 
disability rated at 20 percent or more that was incurred or 
aggravated in service on or after September 16, 1940, and is 
determined by VA to be in need of rehabilitation because of 
an employment handicap.  38 U.S.C.A. § 3102(1)(A), (B); 
38 C.F.R. § 21.40(a) (2007).

In this case, the veteran is service-connected for 
osteoporosis of his ankles, as well as limited motion of his 
ankles, which combine to a rating of 20 percent.  The veteran 
has been determined by the VR&E Division of the RO to have an 
employment handicap.  However, in each case in which a 
veteran has an employment handicap, the VA must determine the 
reasonable feasibility of achieving a vocational goal.  
38 C.F.R. § 21.53(a).  The matter that is in dispute is 
whether it is reasonably feasibly for the veteran to obtain a 
vocational goal.  The term "vocational goal" is defined by 
statute as gainful employment consistent with a veteran's 
abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8).

In order to find that the achievement of a particular 
vocational goal is reasonably feasible, the facts must show 
that the effects of the veteran's service-connected and 
nonservice-connected disabilities, when considered in 
relation to his circumstances, do not prevent successful 
pursuit of a vocational rehabilitation program and successful 
employment.  38 C.F.R. § 21.35(h)(2).  The criteria for 
feasibility are: (1) a vocational goal must be identified; 
(2) the veteran's physical and mental conditions must permit 
training to begin within a reasonable period; and (3) the 
veteran must possess the necessary educational skills and 
background to pursue the goal.  38 C.F.R. § 21.53(d).  
Achievement of a vocational goal is not currently reasonably 
feasible if the effects of the veteran's disability (service 
and nonservice-connected), when considered in relation to his 
circumstances, prevent him from successfully achieving a 
vocational goal, or are expected to worsen within the time 
period needed to achieve the goal, thereby making achievement 
not reasonably feasible.  38 C.F.R. § 21.35(h)(3).

In making the determination as to the feasibility of a 
vocational goal, VA must offer the veteran an initial 
evaluation under the provisions of 38 C.F.R. § 21.50.  
However, where such determination cannot be made on the basis 
of information developed during the initial evaluation, an 
extended evaluation is required.  See 38 C.F.R. § 21.57.  The 
determination of the reasonable feasibility of a veteran 
achieving a vocational goal must be made at the earliest time 
possible during an extended evaluation, but not later than 
the end of the period of evaluation.  Any reasonable doubt as 
to feasibility will be resolved in the veteran's favor.  
38 C.F.R. § 21.57(c)(1).

In his application for the Vocational Rehabilitation benefits 
at issue which gave rise to this appeal, the veteran stated 
he was interested in attending school in order to obtain a 
Bachelor's Degree in Business Management.  His work history 
includes employment with Intel since 2000, as a Manufacturing 
Technician (Hr'g. Tr., pg. 4).  His education consists of 
completion of high school in 1981, an AAS Degree in 
Electronic attained in 1993 and completion of class at the 
University of Phoenix in which the veteran attained a C or a 
B (Hr'g. Tr., pg. 6).  

The veteran was found to meet the initial threshold for 
obtaining vocational rehabilitation by having a 20% combined 
service-connected rating due to disabilities pertaining to 
his ankles.  However, during his comprehensive vocational 
assessment, the veteran described limitations with lifting, 
carrying, climbing, stooping, squatting, kneeling, standing, 
and hearing.  Thorough testing, described in detail above, 
essentially concluded that the veteran's current employment 
was consistent with his pattern of abilities, aptitudes, and 
interests.  It also found that due to the veteran's below 
average academic skills, he would have difficulty obtaining a 
post-secondary education, and he lacked the non-verbal 
intellect to be a successful manager.  The evaluator 
determined that based on the results of testing and 
interaction with the veteran, it would be more beneficial to 
work with his employer to help the veteran maintain his job 
than to provide him with other direct job placement or formal 
training services.  

After reviewing the evidence and testimony summarized above, 
the Board finds that achievement of a vocational goal is not 
reasonably feasible.  The impairment displayed throughout the 
veteran's March 2005 vocational assessment, the extended 
amount of time it would take for the veteran to complete his 
education, coupled with the fact that the veteran has no 
desire to leave his current position, make the desired 
vocational goal of obtaining a Bachelor's Degree in Business 
Management unlikely.  Given such circumstances, the Board 
finds that additional vocational training is not warranted.

Based on the aforementioned discussion, the Board finds that 
preponderance of the evidence is against the veteran's claim 
for the Chapter 31 benefits and his claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Vocational rehabilitation training under the provisions of 
Chapter 31, Title 38, United States Code is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


